DENY and Opinion Filed February 13, 2020




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-20-00168-CV

                                 IN RE PHYLLIS LEE, Relator

                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-19-06171

                              MEMORANDUM OPINION
                          Before Justices Bridges, Osborne, and Pedersen
                                    Opinion by Justice Bridges
           Before the Court is relator’s petition for writ of mandamus and “motion for TEX. R. CIV.

P. 694.” Entitlement to mandamus relief requires relators to show both that the trial court has

clearly abused its discretion and that relator has no adequate appellate remedy. In re Prudential

Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After reviewing the petition and

the mandamus record, we conclude relator has not shown it is entitled to the relief requested.

       Accordingly, we DENY relator’s petition for writ of mandamus. See TEX. R. APP. P.

52.8(a) (the court must deny the petition if the court determines relator is not entitled to the relief

sought).
      We also DENY relator’s motion.




                                           /David L. Bridges/
                                           DAVID L. BRIDGES
                                           JUSTICE

200168F.P05




                                       2